                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STEVEN ODSATHER and SHEELAGH                           CASE NO. C18-0289-JCC
     ODSATHER,
10                                                          MINUTE ORDER
11                             Plaintiffs,
                v.
12
     FAY SERVICING, LLC,
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Plaintiffs and Defendant Fay Servicing, LLC have filed a stipulation and proposed order
18
     of dismissal (Dkt. No. 47). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this
19
     stipulation is self-executing, and Plaintiffs’ claims against Defendant Fay Servicing, LLC are
20
     DISMISSED with prejudice and without an award of costs or attorney fees to either party.
21
            DATED this 6th day of February 2019
22

23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26




     MINUTE ORDER
     C18-0289-JCC
     PAGE - 1
